Citation Nr: 1400358	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss. 

2. Entitlement to service connection for left ear hearing loss. 

3. Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1976 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012; the hearing transcript has been associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for left ear hearing loss and an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim of service connection for left ear hearing loss was most recently denied by a July 2002 Board decision; the Board decision is now final.

2. Evidence received since the July 2002 Board decision with respect to left ear hearing loss, is new and material; it is not cumulative and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1. The July 2002 Board decision denying the claim of service connection for left ear hearing loss is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The evidence relevant to the claim of service connection for left ear hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Reopening of Service Connection for Left Ear Hearing Loss

Generally, a claim which has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. 
§ 20.1100 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was most recently denied service connection for left ear hearing loss by the Board in July 2002 on the basis that the Veteran did not have a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  That decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.

The Board concludes that there is sufficient evidentiary basis to reopen the Veteran's service connection claim on appeal.  The newly submitted evidence includes July 2009 and May 2012 VA examination reports, a January 2010 private audiology report, July 2011 and August 2011 audiology assessments, and the Veteran's testimony at a Board hearing in October 2012.  This evidence was not part of the record at the time of the July 2002 Board decision and, therefore, this evidence is new.

The July 2011 and August 2011 audiology assessments diagnosed the Veteran with mild sensorineural hearing loss in the left ear.  Moreover, at the October 2012 Board hearing, the Veteran stated that he was exposed to acoustic trauma in service and that his hearing is worse.  This evidence is material because it addresses unestablished facts, which are in-service acoustic trauma exposure, and whether the Veteran has a current left ear hearing loss disability.  Thus, the Board finds that this evidence material. 

Therefore, the Board finds the newly-submitted evidence to be both new and material and, therefore, the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of service connection for left ear hearing loss is reopened.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, VA treatment records show that the Veteran had audiology assessments in July 2011 and August 2011 at the VA Houston medical center.  The audiogram results from the above-referenced VA audiology assessments were not included in the Veteran's file.  The Board finds that VA's duty to assist in the development of the claim has not been fully satisfied with respect to the medical records from the Houston VA medical facility.  In order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record, the above-referenced audiogram results should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Next, at the October 2012 hearing, the Veteran indicated that he received treatment for hearing loss from a private doctor, who performed audiometric testing for the Veteran over the past years.  Only one private audiometric report dated January 2010 has been associated with the file.  Therefore, if available, any outstanding private audiometric reports should be obtained. 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake additional efforts to obtain the Veteran's audiogram results from the July 2011 and August 2011 audiology assessments at the Houston VA medical center.  The RO/AMC should also undertake additional efforts to obtain any other outstanding VA treatment records related to the Veteran's claims for left ear hearing loss and an initial compensable rating for right ear hearing loss.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) if the records are unavailable.  

2. The RO should contact the Veteran and request that he provide VA with any outstanding private audiology reports, or provide the VA with the information and authorization necessary to obtain such records, including the name and address of the provider, as well as dates of treatment for hearing loss.

3. Thereafter, the issue of service connection for left ear hearing loss should be adjudicated on the merits and the issue of an initial compensable rating for right ear hearing loss should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


